Name: Commission Regulation (EC) NoÃ 1092/2007 of 20 September 2007 on the issue of licences for importing rice under the tariff quotas opened for the September 2007 subperiod by Regulation (EC) NoÃ 2021/2006
 Type: Regulation
 Subject Matter: tariff policy;  cooperation policy;  plant product;  trade policy
 Date Published: nan

 21.9.2007 EN Official Journal of the European Union L 246/13 COMMISSION REGULATION (EC) No 1092/2007 of 20 September 2007 on the issue of licences for importing rice under the tariff quotas opened for the September 2007 subperiod by Regulation (EC) No 2021/2006 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1785/2003 of 29 September 2003 on the common organisation of the market in rice (1), Having regard to Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2), and in particular Article 7(2) thereof, Having regard to Commission Regulation (EC) No 2021/2006 of 22 December 2006 opening and providing for the administration of import quotas for rice originating in the African, Caribbean and Pacific States (ACP States) and the overseas countries and territories (OCT) (3), and in particular Article 15(1) thereof, Whereas: (1) Regulation (EC) No 2021/2006 opens an annual overall tariff quota for the import of 160 000 tonnes of rice, in husked-rice equivalent, comprising 125 000 tonnes originating in the ACP States (serial number 09.4187), 25 000 tonnes originating in the Netherlands Antilles and Aruba (serial number 09.4189) and 10 000 tonnes originating in the least developed OCTs (serial number 09.4190), and an annual tariff quota of 20 000 tonnes of broken rice originating in the ACP States (serial number 09.4188). (2) For these quotas, provided for in Article 1(1)(a) and (b) of Regulation (EC) No 2021/2006, the third subperiod is the month of September. (3) The information provided in accordance with Article 17(a) of Regulation (EC) No 2021/2006 shows that in the case of the quota with serial number 09.4187 applications lodged during the first five working days of September 2007 in accordance with the first subparagraph of Article 13 of that Regulation cover a quantity in husked-rice equivalent greater than the quantity available. The extent to which import licences may be issued should therefore be determined by establishing the allocation coefficient to be applied to the quantities requested under the quota in question. (4) The above information also shows that in the case of the quotas with serial numbers 09.4189  09.4190 applications lodged during the first five working days of September 2007 in accordance with the first subparagraph of Article 13 of that Regulation cover a quantity in husked-rice equivalent less than the quantity available. (5) In accordance with Article 15(1) of Regulation (EC) No 2021/2006, the total quantities available for the next subperiod should therefore be laid down, HAS ADOPTED THIS REGULATION: Article 1 1. For import licence applications for rice under the quota[s] with serial number 09.4187 as referred to in Regulation (EC) No 2021/2006 lodged during the first five working days of September 2007, licences shall be issued for the quantities applied for, multiplied by the allocation coefficients set out in the Annex to this Regulation. 2. The total quantities available under the quotas with serial numbers 09.4187  09.4188  09.4189  09.4190 as referred to in Regulation (EC) No 2021/2006 for the next subperiod shall be as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 September 2007. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 270, 21.10.2003, p. 96. Regulation as amended by Regulation (EC) No 797/2006 (OJ L 144, 31.5.2006, p. 1). (2) OJ L 238, 1.9.2006, p. 13. Regulation as amended by Regulation (EC) No 289/2007 (OJ L 78, 17.3.2007, p. 17). (3) OJ L 384, 29.12.2006, p. 61. ANNEX Quantities to be allocated for the September 2007 subperiod and quantities available for the next subperiod under Regulation (EC) No 2021/2006 Origin/product Serial number Allocation coefficient for September 2007 subperiod Total quantities available for October 2007 subperiod (kg) ACP States (Articles 2 and 3 of Regulation (EC) No 2021/2006) 09.4187 22,998530 % 0  CN codes 1006 10 21 to 1006 10 98, 1006 20 and 1006 30 ACP States (Articles 4 and 5 of Regulation (EC) No 2021/2006) 09.4188  (3) 348 241  CN code 1006 40 00 OCTs (Article 8 and Article 9(1)(a) and (b) of Regulation (EC) No 2021/2006)  CN code 1006 (a) Netherlands Antilles and Aruba: 09.4189  (2) 6 133 001 (b) least developed OCTs: 09.4190  (1) 10 000 000 (1) No allocation coefficient for this subperiod: no licence applications were sent to the Commission. (2) Applications cover quantities less than or equal to the quantities available: all applications are therefore acceptable. (3) No quantity available for this subperiod.